         Case 3:18-cv-00471-HDM-WGC Document 51-1 Filed 07/06/21 Page 2 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
 4    HEIDI HOWE,                                              Case No.   3:18-cv-00471
 5           Plaintiff,
 6          vs.
 7    WASHOE COUNTY SHERIFF’s OFFICE through
      WASHOE COUNTY; CHUCK ALLEN, individually
 8    and in his capacity as WASHOE COUNTY
      SHERIFF; and, DOES 1-10,                                 ORDER TO SEAL TRANSCRIPT OF
 9                                                             PROCEEDINGS – SETTLEMENT
             Defendants.                                       CONFERENCE [ECF NO. 50]
10
11
            Pursuant to the Stipulation to Seal Transcript of Proceedings – Settlement Conference
12
     [ECF No. 50] of Plaintiff, HEIDI HOWE (“HOWE”), by and through Counsel, Stephanie Rice, Esq.,
13
     Richard Salvatore, Esq. and Midtown Law and Defendants WASHOE COUNTY SHERIFF’S
14
     OFFICE (“WCSO”) and CHUCK ALLEN (“ALLEN”), by and through Counsel, Michael W. Large,
15
     Esq., Lindsay Liddell, Esq. and Washoe County the Court hereby orders the Clerk’s Office to
16
     immediately remove from public filing the Transcript of Proceedings – Settlement Conference
17
     [ECF No. 50] and instead file it under seal.
18
     IT IS SO ORDERED.
19
20          DATED this 6th
                       ____ day of ______________________,
                                     July                  2021.

21
22                                                                     ___________________________   ____
                                                           DISTRICT COURT JUDGE
23
24
25
26
27                                                     1
28
